NOTE: This order is nonprecedential
United States Court of AppeaIs
  for the FederaI Circuit
NATIONAL ORGANIZATION OF VETERANS’
ADVOCATES, INC.,
Petiti0ner, `
v. _
SECRETARY OF VETERANS AFFAIRS,
Resp0ndent.
2011-7011
On petition for review pursuant to 38 U.S.C. Section
502.
ON MOTION
ORDER
The Secretary of Veterans Affairs moves for a 10-day
extension of time, until Decerr1ber 2, 2010, to file the
certified list.
Upon consideration thereof,
IT ls ORDERED THAT:
The motion is granted

NA'rioNAL oRG oF vE'rERANs' mv v. vA 2
FOR THE COURT
 2 g  /s/' J an Horba1__\;
Date J an Horba1y
C1erk
cc: Doug1as J. Rosinski, Esq.
Michae1 Goodn1an, Esq.
F
521 u.s.couRT iH.PPr:ALs ma
ms 1=zosnAz.cmcun
nov 2 9.2u1o
.|AN HORBAL¥
CLERK